       Case 2:20-cr-00023-SCJ-JCF Document 111 Filed 02/09/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION


 UNITED STATES OF AMERICA,                |
                                          |         CRIMINAL COMPLAINT
        vs.                               |
                                          |         No.   2:20-CR-023
 DELVECCHO WALLER, JR.,                   |
     Defendant.                           |


                   APPEAL FROM ORDER OF DETENTION


       COMES NOW the Defendant, Mr. Delveccho Waller, Jr., by and through his

undersigned counsel and petitions this Honorable District Court Judge, pursuant to 18

U.S.C. Sections 3141(a), 3142 and 3145(b) to grant Mr. Waller’s appeal of the

Magistrate Court’s Order of detention and denial of reconsideration. In support

thereof, the Mr. Waller shows the following:

                                         1.

       On November 12, 2020, The Honorable Magistrate Court Judge Fuller ordered

that Mr. Waller be detained because there was “no combination of factors” which

would safeguard the community in light of his prior criminal history. [Doc 96]

                                         2.

       On motion for reconsideration, the Magistrate again denied bond but without

conducting a hearing, finding that there had been no change of circumstances. [Doc

104]
       Case 2:20-cr-00023-SCJ-JCF Document 111 Filed 02/09/21 Page 2 of 4




                                          3.

      However, some important circumstances did indeed arise after the bond

hearing had already occurred; therefore, they were not known to Mr. Waller or

counsel.

                                          4.

      Mr. Waller contends that he is not a danger to the community or a risk of

flight, and hereby appeals the Order of detention and denial of reconsideration. Mr.

Waller further shows that since the bond hearing there has been a change in

circumstances such that issuance of bond should be granted, to wit:

            a. two general orders amending the covid-19 emergency have issued

                delaying conduct of proceedings;

            b. a hearing on Mr. Waller’s motion to suppress was sua sponte reset

                from February 2, 2021 to April 28, 2021; and

            c. conditions at a private prison have become untenable because

                      i.    a prison guard has smuggled in a weapon to an inmate

                            with who she was having a sexual relationship, which

                            inmate has used that knife to threaten Mr. Waller and

                            others in the same cell block; and

                      ii.   another prison guard with control over Mr. Waller has

                            made sexual advances and threats of violence to Mr.

                            Waller and others in the same cell block.
       Case 2:20-cr-00023-SCJ-JCF Document 111 Filed 02/09/21 Page 3 of 4




                                          5.

      Mr. Waller has substantial family ties to the Gainesville area. He and his wife

have five children. He is a person of good moral character. Although he does have

some prior criminal conduct, it does not well represent the person he is in total. No

person is the sum of the snapshot on his worst day.

                                          6.

      Of course, there are a number of conditions which could, in combination,

sufficiently safeguard the community and permit Mr. Waller to remain free on bond

until trial. He has already been incarcerated during his presumption of innocence for

more than 8 months. Therefore, Mr. Waller requests that the District Court review

the Magistrate’s Order of detention and denial of reconsideration de novo. Further,

Mr. Waller requests an evidentiary hearing be conducted where witnesses from the

Robert A. Deyton (RAD) Detention Center may be subpoenaed to give testimony.

      WHEREFORE, Mr. Waller prays for a de novo review and evidentiary hearing

on the Magistrate Judge’s Order of detention and denial of reconsideration.

        Respectfully submitted this 9th day of February 2021.

 _/s/ Arturo Corso
 Arturo Corso
 Attorney for Mr. Waller
 Georgia State Bar No. 188748

 The Corso Law Center, LLC
 427 Green Street, N.W.
 Gainesville, Georgia 30501
 Telephone: (770) 532-9732
 Facsimile: (770) 532-9733
     Case 2:20-cr-00023-SCJ-JCF Document 111 Filed 02/09/21 Page 4 of 4




                           CERTIFICATE OF SERVICE

      This is to certify that I have this day electronically filed the foregoing

motion with the Clerk of Court using the CM/ECF system which will

automatically send email notifications of such filing to the opposing party.

      This 9th day of February, 2021.

_/s/ Arturo Corso
Arturo Corso
Attorney at Law
